Citation Nr: 0523263	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  00-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from December 1966 to 
September 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to an increased rating for hypertension from 10 
percent disabling.  

The issue of service connection for a chronic sleep disorder, 
claimed as sleep apnea had been before the Board in November 
2004.  The Board remanded this issue, and in May 2005, the RO 
granted the veteran's claim.  Accordingly, this issue is no 
longer in appellate status.  

In a June 2005 communication, the veteran's representative 
contended that the veteran was entitled to service connection 
for Epstein-Barr virus infection secondary to herbicide 
exposure.  This issue is referred to the RO for appropriate 
action.  

In an October 2003 rating decision, the RO severed the 
veteran's previously service-connected disability 
characterized as erectile dysfunction.  In the June 2005 
informal hearing, the representative asserted that this 
represented CUE.  Accordingly, this issue is referred to the 
RO for appropriate action.  

The veteran's claim of service connection for prostate cancer 
was denied in an August 2004 rating decision.  Although the 
veteran's representative asserted in the June 2005 informal 
hearing that the veteran should have been given a VA 
examination, this statement does not rise to the level of 
expressing a desire to contest the result of the decision.  
It cannot be considered a notice of disagreement pursuant to 
38 C.F.R. § 20.201.  Accordingly, a remand for a statement of 
the case is not warranted.  



FINDINGS OF FACT

The veteran's diastolic blood pressure readings have not been 
predominantly 110 or more, and his systolic blood pressure 
readings have not been predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated December 2004, the veteran was 
informed of the evidence necessary to prove that he warranted 
an increased rating for his hypertension.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the December 2004 
VCAA letter, the veteran was informed that VA would get such 
things as medical records from Federal agencies, including VA 
medical facilities, and that it would obtain private medical 
records if the veteran returned a completed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
December 2004 letter told the veteran to complete a VA Form 
21-4142 for each provider he had seen, and to tell the RO 
where he had been treated for his condition.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Although the December 2004 letter did not use those 
exact words, the general instructions clearly implied that 
the appellant should prosecute his appeal by assisting in 
this fashion.  Furthermore, VA has consistently asked the 
appellant for information about where and by whom he was 
treated for his hypertension.  Furthermore, the appellant has 
not contended that he was prejudiced by the RO's phrasing of 
the request in the December 2004 letter.  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).    

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 2002, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his hypertension throughout the period his claim 
was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the December 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in May 
2005, the claims were reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the December 2004 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

In an October 2000 decision, the veteran was granted service 
connection for hypertension and assigned a 10 percent rating.  
The veteran did not disagree with that rating.  

In a May 2002 statement, the veteran requested an increased 
rating for his hypertension.  

VA Medical Center treatment records were submitted from 2001 
to 2003.  In July 2001, the veteran's blood pressure was 
149/90.  In September 2001, the veteran's blood pressure was 
158/89.  In March 2002, the veteran's blood pressure was 
142/70.  In April 2002, the veteran's blood pressure was 
139/85.  In October 2002, the veteran's blood pressure was 
146/88.  In November 2002, the veteran's blood pressure was 
138/85.  In February 2003, the veteran's blood pressure was 
152/88.  In July 2003, the veteran's blood pressure was 
129/80.  In August 2003, the veteran's blood pressure was 
130/83. 

The veteran underwent a VA examination in September 2002.  
The veteran's blood pressure reading was 140/82.  The second 
reading was 142/78, and the third reading was 138/84.  He was 
currently taking Lisinopril and Tiazac.  

VA Medical Center treatment records were submitted from 2004.  
On June 26, the veteran had blood pressure readings of 
155/96, 163/96, and 142/91.  On June 29, his blood pressure 
was 139/92.  

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in August 2004.  Although the 
veteran submitted private treatment records at the hearing 
for which he waived RO consideration, such records did not 
contain any blood-pressure readings.  

The veteran underwent a VA examination in February 2005.  The 
veteran's blood pressure taken in the left arm standing was 
130/100, sitting 126/80, and supine 124/88.  The examiner 
commented that the veteran requires continuous medication for 
blood pressure control.  He noted that erectile dysfunction 
was a side effect of blood pressure medications.  No 
hypertensive heart disease or arteriosclerotic complications 
were noted.  


Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2004), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The criteria for rating hypertension are found under 
Diagnostic Code 7101 in the VA Schedule for Rating 
Disabilities.  Under Diagnostic Code 7101, hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) warrants a 10 percent evaluation with diastolic 
pressure predominantly 100 or more, or; systolic pressure 160 
or more, or; a minimum evaluation may be assigned for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation may be assigned with diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Diastolic pressure of 120 or more 
is rated as 40 percent disabling and diastolic pressure of 
130 or more is rated as 60 percent disabling. 60 percent is 
the highest rating allowed under Diagnostic Code 7101.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

For the veteran to warrant an increased rating to 20 percent 
for his hypertension, he would have to have predominantly 
diastolic readings of 110 or systolic readings of 200.  
However, the blood pressure readings from the numerous VA 
treatment records and the two VA examinations (September 2002 
and February 2005) have never even shown one diastolic 
reading of 110.  The highest diastolic reading was 100 taken 
at the veteran's February 2005 VA examination.  Similarly, 
they have never shown one systolic reading of 200.  The 
highest systolic reading was 163 when he was seen at the VA 
Medical Center in June 2004.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
without one systolic reading of 200, and without one 
diastolic reading of 110, the Board finds that the 
preponderance of the evidence is against an increased rating 
from 10 percent for hypertension.  Accordingly, the veteran's 
claim must be denied.  

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
this disability has resulted in frequent periods of 
hospitalization.  Moreover, the evidence does not show that 
the hypertension has had an adverse effect upon employment.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the Rating Schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.




ORDER

Entitlement to an increased rating from 10 percent for 
hypertension is denied.  






	                     
______________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


